EXHIBIT 10.2

 

SECOND AMENDMENT TO THE AMENDED AND RESTATED

CASH FLOW SUPPORT AGREEMENT

This Second Amendment to the Amended and Restated Cash Flow Support Agreement,
is made as of this 17th day of May, 2002, by and between Crown Investments
Trust, a Delaware business trust (the "Supporting Party") and Crown American
Properties, L.P., a Delaware limited partnership (the "Operating Partnership")
and Crown American Financing Partnership L.P., a Delaware limited partnership,
formerly Crown American Financing Partnership, a Delaware General Partnership
(the "Financing Partnership"), and together with the Operating Partnership (the
"Partnerships").

WHEREAS, the Supporting Party and the Partnerships previously entered into an
Amended and Restated Cash Flow Support Agreement, dated as of August 17, 1993
and the Amendment to the Amended and Restated Cash Flow Support Agreement dated
as of December 3, 1997 together (the "Agreement");

WHEREAS, the Supporting Party and the Operating Partnership desire to settle and
compromise the Supporting Party's obligations to the Operating Partnership
relating to the Oak Ridge Mall, a Guaranty Property under the Agreement, due to
the planned sale of such Guaranty Property to Oak Ridge City, LLC, a Tennessee
limited liability company, its successors or permitted assigns ("Oak Ridge
Sale");

WHEREAS, terms not specifically defined herein shall have the meaning ascribed
to them in the Agreement;

WHEREAS, the Supporting Party and the Partnerships wish to amend the Agreement
in the manner and to the extent as hereinafter provided;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Cash Flow Support Payment
(Section 3 of the Agreement) shall be amended by adding the following paragraphs
to the end thereof:

(c) Notwithstanding anything set forth in the Agreement to the contrary, in
connection with the closing of the Oak Ridge Sale the parties agree to
compromise and settle the future Quarterly Support Amounts with respect to the
Oak Ridge Mall as hereinafter set forth.

(d) The Supporting Party agrees to pay to the Operating Partnership an initial
upfront payment of $2,300,000 upon the closing of the Oak Ridge Sale (the
"Initial Payment").

 a. Following the Initial Payment, commencing with the Calendar Quarter
    immediately following the closing of the Oak Ridge Sale, the Supporting
    Party agrees to pay the Operating Partnership an adjusted Quarterly Support
    Amount with respect to the Oak Ridge Mall equal to: (i) $639,000.00 for
    fifty-two (52) consecutive Calendar Quarters, and (ii) an adjusted Quarterly
    Support Amount for the fifty-third (53rd) through fifty-sixth (56th)
    Calendar Quarters following the closing of the Oak Ridge Sale shall be
    $432,000.00 (the "Adjusted Quarterly Support Amounts"). In the event the
    closing of the Oak Ridge Sale does not occur on the last day of a Calendar
    Quarter, the Supporting Party's Quarterly Support Amount for such Calendar
    Quarter shall be prorated for said fractional Calendar Quarter on a per diem
    basis (calculated on a thirty (30) or thirty-one (31) day month, as the case
    may be).
 b. Upon the Supporting Party's payment of the Initial Payment and the Adjusted
    Quarterly Support Amounts to the Operating Partnership, as set forth herein,
    the obligations of the Supporting Party under the Agreement with respect to
    the Oak Ridge Mall shall be terminated;
 c. Each Adjusted Quarterly Support Amounts shall be due and payable on or
    before the last day of the month following a Calendar Quarter without any
    prior demand therefore and without any deduction or set-off whatsoever by
    the Supporting Party.
 d. The right of the Operating Partnership to withhold Distributions shall
    extend to and include the Adjusted Quarterly Support Amounts.
 e. In no event shall the sum of the Supporting Party's payments of the
    Quarterly Support Amounts and the Adjusted Quarterly Support Amounts exceed
    the aggregate limitation of $1,000,000.00 per Calendar Quarter as set forth
    in Paragraph 2 (a) of the Agreement.

 1. This Second Amendment shall become effective upon the closing of the Oak
    Ridge Sale.
 2. Except as expressly amended herein, the Agreement is hereby ratified and
    confirmed and the terms, conditions, agreements, obligations and provisions
    thereof are incorporated hereby as if fully set forth herein and the same
    shall continue in full force and effect.
 3. This Second Amendment shall be binding upon and shall inure to the benefit
    of the parties hereto and their respective heirs, administrators,
    representatives, successors, and, to the extent permitted by the terms of
    the Agreement, their assignees.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.

CROWN INVESTMENTS TRUST

By: /s/ Ronald J. Hamilton

Name: Ronald J. Hamilton

Title: Chief Financial Officer

 

CROWN AMERICAN PROPERTIES, L.P.

By: CROWN AMERICAN REALTY TRUST,

its Sole General Partner

 

By: /s/ Ronald P. Rusinak

Name: Ronald P. Rusinak

Title: Vice President

 

CROWN AMERICAN FINANCING PARTNERSHIP, L.P.

By: CROWN AMERICAN FINANCING CORPORATION, its Sole General Partner

 

By: /s/ Ronald P. Rusinak

Name: Ronald P. Rusinak

Title: Vice President